                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-491-FDW-DCK

 EMILY DENNIS,                                      )
                                                    )
                   Plaintiff,                       )
                                                    )
    v.                                              )       ORDER
                                                    )
 BAYER HEALTHCARE                                   )
 PHARMACEUTICALS INC.; BAYER                        )
 CORPORATION; BAYER HEALTHCARE                      )
 LLC; BRACCO DIAGNOSTICS, INC.; and                 )
 MCKESSON CORPORATION;                              )
                                                    )
                   Defendants.                      )
                                                    )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 46) filed by Stephen D. Feldman, concerning Jennifer L.

Greenblatt on April 18, 2019. Ms. Jennifer L. Greenblatt seeks to appear as counsel pro hac vice

for Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, and Bayer HealthCare

LLC. Upon review and consideration of the motion, which was accompanied by submission of

the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 46) is GRANTED. Ms. Jennifer L.

Greenblatt is hereby admitted pro hac vice to represent for Defendants Bayer HealthCare

Pharmaceuticals Inc., Bayer Corporation, and Bayer HealthCare LLC.

         SO ORDERED.

                                         Signed: April 19, 2019
